DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-10-15 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 5, 12, 18
The claim(s) recite variants of:
wherein sending the second request includes: 
sending the second request to modify the priority associated with the user device in a first manner when the congestion associated with the network is at a first level of the plurality of levels; 
	
Base claims also recite:
wherein the level includes a plurality of levels (claims 4, 11, 17)
	
sending, to the base station, a second request to modify the priority associated with the user device when the congestion associated with the network is at the level. (claims 1, 8, 15)

That is, the claims in conjunction with their base claims requires that the send request be sent when:
the congestion associated with the network is at the level
the congestion associated with the network is at a first level of the plurality of levels
The Examiner interprets the claimed “the level” and “the first level” as distinct and different levels wherein “the first level” is a sub-level of “the level.” For example, “the level” would be value 5.0 and “the first level” is value 5.2 – in this case the plurality of levels would be sublevels 5.2, 5.4, 5.6, and 5.8 of the primary level 5.0. Accordingly, the claim is unclear as to when the second request is sent – is it sent when the congestion reaches “the level” (e.g., 5.0) or when congested reaches “the first level” (e.g., 5.2). 

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over FRANKLIN_746 (US20150195746) in view of BEDEKAR_570 (US20160205570)
Claim(s) 1, 8, 15
FRANKLIN_746 teaches
	receiving an indication that a user device is connecting to or has connected to a network; PCRF 530 receives subscriber information from a home subscriber server (HSS) and/or video flow related information which includes subscriber information of a UE in the network <FIG(s). 5; para. 0105, 0124-0125>.
	sending, to a base station, a first request to monitor the congestion associated with the network; eNB receives, from a PCRF, a congestion state report request message. <FIG(s). 2, 9; para. 0013, 0091-0092, 0138>.
	receiving, from the base station, an indication that the congestion associated with the network has reached the level; and Monitoring a congestion state for the eNB and at least one UE on the basis of the congestion state report request message and transmitting, to the PCFR, a congestion state response message including a result obtained by monitoring the congestion state for the eNB and the at least one UE.  <FIG(s). 2, 9; para. 0013, 0091-0092, 0106, 0138>.
	sending, to the base station, a second request to modify a priority associated with the user device when the congestion associated with the network is at the level. PCRF determines an adjustment of a data rate for a flow is to be made based on (1) current congestion state of a user and (2) user subscription information (a user can have different subscriptions, and when congestion occurs, congestion processing of each user can be differently processed on the basis of subscription information.). PCRF transmits, to a downlink node such as AF or TDF, a rate adjustment request message on the basis of the determination. The rate adjustment request functions in an equivariant manner as the claimed second request as it is a request to effectively change rates in accordance with user subscription such that it effectively modifies the priority of the user when unacceptable congestion is determined. <FIG(s). 5; para. 0030, 0106-0116, 0139>.
FRANKLIN_746 does not explicitly teach
	determining, based on a profile associated with the user device, that a priority associated with the user device is to be modified when congestion associated with the network reaches a level;
However in a similar endeavor, BEDEKAR_570 teaches
	determining, based on a profile associated with the user device, that a priority associated with the user device is to be modified when congestion associated with the network reaches a level; PCRF can use information regarding user priority/purchases to adapt subscribers' prioritization when congestion occurs as to not affect premium services and subscribers. Accordingly, the information functions and acts similar to the claimed profile. <FIG(s). 5; para. 0034, 0051-0052, 0065; Claim 8>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 with the embodiment(s) disclosed by BEDEKAR_570. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantages of LTE (para. 0006, 0024-0025) and/or provide a system that is aware of its state and usage, operates in a harmonized and coordinated way and is managed using a holistic end-to-end view, ensuring extreme efficiency and superior user experience (para. 0035-0036).
With regards to apparatus claim 8 and CRM claim 15, FRANKLIN_746 teaches a PCFR includes controller (processor) for executing logic for carrying out disclosed embodiments.
Claim(s) 2, 9
FRANKLIN_746 does not explicitly teach
wherein the user device is associated with a priority user.
However in a similar endeavor, BEDEKAR_570 teaches
	wherein the user device is associated with a priority user. User that purchased premium services are considered priority users. <FIG(s). 5; para. 0034, 0051-0052, 0065; Claim 8>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 with the embodiment(s) disclosed by BEDEKAR_570. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantages of LTE (para. 0006, 0024-0025) and/or provide a system that is aware of its state and usage, operates in a harmonized and coordinated way and is managed using a holistic end-to-end view, ensuring extreme efficiency and superior user experience (para. 0035-0036).
Claim(s) 3, 10, 16
FRANKLIN_746 does not explicitly teach
wherein the user device is associated with a user who has purchased a plan that guarantees a quality of service (QoS).
However in a similar endeavor, BEDEKAR_570 teaches
	wherein the user device is associated with a user who has purchased a plan that guarantees a quality of service (QoS). PCRF can use the information to adapt subscribers' prioritization and guarantee that users receive the QoE they purchased <FIG(s). 5; para. 0034, 0051-0052, 0065; Claim 8>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 with the embodiment(s) disclosed by BEDEKAR_570. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantages of LTE (para. 0006, 0024-0025) and/or provide a system that is aware of its state and usage, operates in a harmonized and coordinated way and is managed using a holistic end-to-end view, ensuring extreme efficiency and superior user experience (para. 0035-0036).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over FRANKLIN_746 (US20150195746) in view of BEDEKAR_570 (US20160205570), and further view of Avila Gonzalez_197 (US20130272197)
Claim(s) 6, 13, 19
FRANKLIN_746 does not explicitly teach
wherein sending the second request includes sending a request to modify a QoS Class Identifier (QCI) associated with the user device.
However in a similar endeavor, Avila Gonzalez_197 teaches
	wherein sending the second request includes sending a request to modify a QoS Class Identifier (QCI) associated with the user device. In case the congestion status has changed, the PCRF can provide a new QoS profile/QCI (updated with the actual congestion status) to be enforced into the PCEF. The PCRF may request (e.g., on a per subscriber basis) an unsolicited session modification towards the PCEF in order to install new policies regarding QoS and service authorization.  <para. 0019-0020>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 and BEDEKAR_570 with the embodiment(s) disclosed by Avila Gonzalez_197. One of ordinary skill in the art would have been motivated to make this modification in order to address at least dynamical reaction to the congestion situation and/or preventing a permanent congestion situation, and at addressing further problems in wireless networks. See para. 0008.
Claim(s) 7, 14, 20
FRANKLIN_746 does not explicitly teach
wherein sending the second request includes modifying a priority field and sending the modified priority field and a request to increase data priority associated with the user device.
However in a similar endeavor, Avila Gonzalez_197 teaches
wherein sending the second request includes modifying a priority field and sending the modified priority field and a request to increase data priority associated with the user device. In case the congestion status has changed, the PCRF can provide a new QoS profile/QCI (updated with the actual congestion status) to be enforced into the PCEF. The PCRF may request (e.g., on a per subscriber basis) an unsolicited session modification towards the PCEF in order to install new policies regarding QoS and service authorization. The QCI/QoS Profile can be dynamically updated (i.e., modified)  <para. 0019-0020, 0047, 0054>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 and BEDEKAR_570 with the embodiment(s) disclosed by Avila Gonzalez_197. One of ordinary skill in the art would have been motivated to make this modification in order to address at least dynamical reaction to the congestion situation and/or preventing a permanent congestion situation, and at address further problems in wireless networks. See para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over FRANKLIN_746 (US20150195746) in view of BEDEKAR_570 (US20160205570), and further view of Gapin_945 (US20200336945)
Claim(s) 7, 14, 20
FRANKLIN_746 teaches
wherein sending the second request includes sending a request to increase data priority associated with the user device. PCRF transmits, to a downlink node such as AF or TDF, a rate adjustment request message on the basis of the determination. The rate adjustment request functions in an equivariant manner as the claimed second request as it is a request to effectively change rates, e.g., increase rate, in accordance with user subscription such that it effectively modifies the priority of the user when unacceptable congestion is determined. <FIG(s). 5; para. 0030, 0106-0116, 0139>.
FRANKLIN_746 does not explicitly teach
wherein sending the second request includes modifying a priority field and sending the modified priority field 
However in a similar endeavor, Gapin_945 teaches
wherein sending the second request includes modifying a priority field and  upgrade the QCI of data packets would include updating the QCI field in the packet <para. 0046>.
sending the modified priority field. release the data packets with upgraded QCI <para. 0046>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 and BEDEKAR_570 with the embodiment(s) disclosed by Gapin_945. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems with consistent content delivery and/or reducing latency. See para. 0003, 0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over FRANKLIN_746 (US20150195746) in view of BEDEKAR_570 (US20160205570), and further view of Hiraga_313 (US20110312313)
Claim(s) 4, 11, 17
FRANKLIN_746 does not explicitly teach
wherein the level includes a plurality of levels and 
	wherein sending the first request includes: sending the first request with instructions to transmit a signal when the congestion associated with the network reaches each of the levels.
However in a similar endeavor, Hiraga_313 teaches
	wherein the level includes a plurality of levels and wherein sending the first request includes: sending the first request with instructions to transmit a signal when the congestion associated with the network reaches each of the levels. Congestion levels are periodically reports or upon request. Accordingly, a request would prompt a report that has an congestion level that is reached. Implicitly another request can prompt a subsequent report that has another congestion level. (see examiner’s notes for “when” interpretations)  <FIG(s). 6, 8, 9; para. 0056, 0066, 0079-0080>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by FRANKLIN_746 and BEDEKAR_570 with the embodiment(s) disclosed by Hiraga_313. One of ordinary skill in the art would have been motivated to make this modification in order to initiate the load redistribution among multiple exchanges immediately in the case where at least one of the multiple exchanges connected to the network is congested. See para. 0012.

Relevant Cited References
US20080232266
US20200068446
US20180027567
US20100279653
US20170201461
US10218589
US20150382230
US20120163203
US20130329559
US20130223222

Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 1, 4-5, 8, 11-15, 17-18
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause).  
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415